DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20MAY2021 has been entered.
Response to Amendment
The Amendment filed 03MAY2021, previously not entered, has now been entered. For a summary, see the Advisory Action mailed on 18MAY2021. No new arguments have been presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10,12 are rejected under 35 U.S.C. 103 as being obvious over FOLTZ (US 5433410).
Regarding claim 10, FOLTZ teaches a drain valve (title, Figs.) comprising:
an adapter (Fig. 1A #1) having an outside surface with a circumferential rim (Fig. 1A #4) that includes a slot (Fig. 1A #18);
an inner body (Fig. 1A #11) disposed in and extending through the adapter (see Fig. 1B), the inner body including a groove (Fig. 1A #8) capable of receiving a snap-ring (Fig. 1A #8’); and
an outer body (Fig. 1A #12) slidably coupled to the adapter and capable of being disposed in a non-draining position and a draining position, wherein the inner and outer bodies are axially moved relative to the adapter (see operation of the valve at C5/L65-C6/L29).
FOLTZ teaches further that the outer body is coupled to the inner body (“forcibly joined”; C5/L45) and alternatively could be one piece (C5/L48-49; see also e.g. Fig. 4). FOLTZ teaches also that the snap ring (Fig. 1A #8’) keeps the inner body (Fig. 1A #11) from separating from the outer body (Fig. 1A #12; C6/L8-11), which also provides the drain valve to be easily assembled and disassembled for the purpose of maintenance or repair (C7/L65-C8/L13).

Furthermore, it has been held that if it were considered desirable for any reason to make the outer body separable or removable, it would be obvious to make it removable for that purpose. See MPEP 2144.04.V.C.
Regarding claim 12, FOLTZ teaches the inner body includes a first end (Fig. 1B #7) and a second end (Fig. 1B #14), wherein the first end includes an outwardly extending flange (C-clip, Fig. 1B #8’). Note that the C-clip/flange on the first end is different from the C-clip/snap-ring on the second end.
Claims 1-9,11 are rejected under 35 U.S.C. 103 as being obvious over FOLTZ (US 5433410) in view of SHAW (US 2379995).
Regarding claim 1, FOLTZ teaches a drain valve (title, Figs.) comprising:
an adapter (Fig. 1A #1);
an inner body (Fig. 1A #11) disposed in and extending through the adapter (see Fig. 1B), the inner body including a first end (Fig. 1B #7) and a second end (Fig. 1B #14), wherein the first end includes an outwardly extending flange (C-clip, Fig. 1B #8’), which serves as a valve member against the valve seat (Fig. 1B #26); and
an outer body (Fig. 1A #12) slidably coupled to the adapter and capable of being disposed in a non-draining position and a draining position, wherein the inner and outer bodies are axially moved relative to the adapter (see operation of the valve at C5/L65-C6/L29).
forms an outwardly extending flange. However, SHAW teaches a drain valve mechanism (title, Figs.) comprising an inner body (Fig. 1 #16) having an end forming an outwardly extending flange (Fig. 1 #15), which serves as the valve member against the valve seat (Fig. 1 #19).
It has been held that whether parts are made integral as one piece or several parts rigidly secured together as a single unit, the result is the same and are functionally equivalent. See MPEP 2144.04.V.B. It is obvious to one having ordinary skill in the art to provide the first end as forming an outwardly extending flange as a functionally equivalent alternative to a C-clip valve member as is known in the art. 
Regarding claim 2, FOLTZ teaches the adapter includes a threaded portion (Fig. 1A #2).
Regarding claim 3, FOLTZ teaches the adapter includes an outside surface with a circumferential rim (Fig. 1A #4).
Regarding claim 4, FOLTZ teaches the circumferential rim includes a slot (Fig. 1A #18) and the outer body includes a protrusion (Fig. 1B #24) capable of slidably coupling with the slot, and wherein the outer body is capable of axially moving by the protrusion sliding relative to the slot to move the outer body between the non-draining and draining positions (C5/L65-C6/L29).
Regarding claim 5, FOLTZ teaches the capability of when the outer body is in the draining position, the outer body is capable of rotating relative to the adapter, and the circumferential rim is capable of retaining the outer body in the draining position (C6/L21-24).
Regarding claim 6, the plunger is not positively claimed. All positively claimed claim limitations have been met (see claim interpretation above).
Regarding claim 7, no further structure is positively claimed and thus the claim limitations are met. Note that the plunger and hose are not positively claimed (See also C6/L60-63).
Regarding claim 8, FOLTZ teaches the first and second ends are in fluid communication with each other (via the drainage bore, Fig. 1B #6).
Regarding claim 9, FOLTZ teaches the inner body and the outer body are coupled in an axial direction (Fig. 1B; C5/L45).
Regarding claim 11, FOLTZ teaches the groove includes first and second grooves (Fig. 1A #8,9), one of which is housing a C-clip (Fig. 1B #8’) and the other is housing an O-ring (Fig. 1B #9’). FOLTZ teaches further that should the first O-ring 9' fail, the C-clip 8' keeps the valve stem assembly 5 from separating from the tubular housing assembly 1 (C6/L8-11).
See also SHAW, which teaches a drain valve (title, Figs.) comprising an inner body (Fig. 5 #6.1) including two grooves, each having a snap-ring (Fig. 5 #17.2 and 27) holding the valve in place.
Thus it is further obvious to one having ordinary skill in the art to provide two C-clips for the purpose of coupling the outer body to the inner body, to ensure the fidelity of the coupling should one of the C-clips should fail. Furthermore, duplication of parts (i.e. multiple snap-rings) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777